             Case 18-35672 Document 1573 Filed in TXSB on 03/04/19 Page 1 of 3



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                     )
    In re:                                                           )      Chapter 11
                                                                     )
    WESTMORELAND COAL COMPANY, et al.,1                              )      Case No. 18-35672 (DRJ)
                                                                     )
                                        Debtors.                     )      (Jointly Administered)
                                                                     )
                                                                     )      Re: Docket No. 1561

                      NOTICE OF ENTRY OF ORDER CONFIRMING
               THE AMENDED JOINT CHAPTER 11 PLAN OF WESTMORELAND
                COAL COMPANY AND CERTAIN OF ITS DEBTOR AFFILIATES

TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that on March 2, 2019, the United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”), entered an order [Docket No. 1561]
(the “Confirmation Order”) confirming the Amended Joint Chapter 11 Plan of Reorganization of
Westmoreland Coal Company and Certain of Its Debtor Affiliates (with all supplements and
exhibits thereto, the “Plan”).2

        PLEASE TAKE FURTHER NOTICE that the transactions contemplated under the Plan
will not take place until the occurrence of the Plan Effective Date. The WLB Debtors will serve a
separate notice following the occurrence of the Plan Effective Date.

        PLEASE TAKE FURTHER NOTICE that the terms of the Plan, the Plan Supplement,
and the Confirmation Order are immediately effective and enforceable and deemed binding upon
the WLB Debtors, and any and all Holders of Claims or Interests (regardless of whether such
Claims or Interests are deemed to have accepted or rejected the Plan), all Entities that are parties
to or are subject to the settlements, compromises, releases, and injunctions described in the Plan,
each Entity acquiring property under the Plan, the Confirmation Order and any and all non-WLB
Debtor parties to Executory Contracts and Unexpired Leases with the WLB Debtors.



1     Due to the large number of debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal
      Company’s service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300,
      Englewood, Colorado 80112.

2     The Plan can be found at Exhibit A to the Confirmation Order. Capitalized terms not otherwise defined herein
      have the meanings ascribed to them in the Plan and the Confirmation Order.
       Case 18-35672 Document 1573 Filed in TXSB on 03/04/19 Page 2 of 3



        PLEASE TAKE FURTHER NOTICE that the Plan, the Plan Supplement, the
Confirmation Order, and copies of all documents filed in these chapter 11 cases are available free
of charge by visiting www.donlinrecano.com/westmoreland or by calling the Debtors’
restructuring hotline at (855) 252-2156. You may also obtain copies of any pleadings filed in these
chapter 11 cases for a fee via PACER at: http://www.nysb.uscourts.gov.




                                                2
      Case 18-35672 Document 1573 Filed in TXSB on 03/04/19 Page 3 of 3




Houston, Texas
March 4, 2019

/s/ Matthew D. Cavenaugh
Matthew D. Cavenaugh (Bar No. 24062656)          James H.M. Sprayregen, P.C.
JACKSON WALKER L.L.P.                            Michael B. Slade (Bar No. 24013521)
1401 McKinney Street, Suite 1900                 Gregory F. Pesce (admitted pro hac vice)
Houston, Texas 77010                             KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200                  KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221                  300 North LaSalle
Email:           mcavenaugh@jw.com               Chicago, Illinois 60654
                                                 Telephone:         (312) 862-2000
Conflicts Counsel to the WLB Debtors and Local   Facsimile:         (312) 862-2200
Counsel to the Debtors and Debtors in            Email:             james.sprayregen@kirkland.com
Possession                                                          michael.slade@kirkland.com
                                                                    gregory.pesce@kirkland.com
                                                 -and-
                                                 Edward O. Sassower, P.C.
                                                 Stephen E. Hessler, P.C. (admitted pro hac vice)
                                                 KIRKLAND & ELLIS LLP
                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:       (212) 446-4800
                                                 Facsimile:       (212) 446-4900
                                                 Email:           edward.sassower@kirkland.com
                                                                  stephen.hessler@kirkland.com
                                                 -and-
                                                 Anna G. Rotman, P.C. (Bar No. 24046761)
                                                 KIRKLAND & ELLIS LLP
                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 609 Main Street
                                                 Houston, Texas 77002
                                                 Telephone:      (713) 836-3600
                                                 Email:          anna.rotman@kirkland.com

                                                 Counsel to the Debtors and Debtors in Possession




    IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE, PLEASE
    CONTACT DONLIN, RECANO & COMPANY, INC. BY CALLING
                        (800) 499-8519.
